Title: From George Washington to James McHenry, 11 August 1799
From: Washington, George
To: McHenry, James



PrivateMy dear Sir,
Mount Vernon 11th August 1799

Your private letters of the 29th Ulto & 5th instant, have been duly received. Mr Bordley for presenting, and you for forwarding his Essays on Husbandry, are entitled to, and, accordingly receive, my thanks for these instances of both your kindnesses.
(Confidential)
I think you Wisemen of the East, have got yourselves into a hobble, relatively to France, Great Britain, Russia & the Porte—to which, Allow me the priviledge of adding our worthy Demos. All cannot be pleased! Whom will you offend? Here then is a severe trial for your Diplomatic skill, in which the Editor of the Aurora says you are great adepts. But to be serious, I think the nomination, & appointment of Ambassadors to treat with France would, in any event, have been liable to unpleasant reflections (after the Declarations wch have been made)—and in the present state of matters, in Europe, must be exceedingly Embarrassing. The President has a choice of difficulties before him, in this business; If he pursues the line he marked out, all the consequences cannot be foreseen: If he relinquishes it, it will be said to be of a piece with all the other Acts of the Administration—unmeaning if not

wicked, deceptious—&ca—&ca—&ca; and will arm the opposition with fresh weapons, to commence new attacks upon the Government, be the turn given to it, and reasons assigned what they may. I come now, to the Scene of Bribery.
And pray, my good Sir, what part of the $800,000 have come to your share? As you are high in Office, I hope you did not disgrace yourself in the acceptance of a paltry bribe. A 100,000$ perhaps—But here again I become serious. There can be no medium between the reward & punishment of an Editor, who shall publish such things as Duane has been doing for sometime past—On what ground then does he pretend to stand, in his exhibition of the charges, or the insinuations which he has handed to the Public? Can hardihood itself be so great, as to stigmatise characters in the Public Gazettes for the most heineous offences, and when prosecuted, pledge it-self to support the alligations, unless there was something to build on? I hope & expect, that the Prosecutors will probe this matter to the bottom. It will have an unhappy effect on the public mind if it be not so.
But how stands the charge—in verity & truth—with respect to the Consul General (Stephens) purchase of Coffee, and breach of trust; or in other words, taking advantage of his Official knowledge to monopolise that article at a low price? This thing makes a good deal of noize among the friends, as well as the enemies of government; and if true, proves him unworthy, altogether, of public confidence; & denominates him a mercenary ⟨wretch⟩—one who would do any thing for lucre.
Is the President returned to the Seat of Government? When will he return? His absence (I mention it from the best motives) gives much discontent to the friends of government, while its enemies chuckle at it, & think it a favourable omen for them. I am always—Your Affecte

Go: Washington

